Citation Nr: 1403522	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 17, 2009, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to April 1972, and from July 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2006, which denied a rating in excess of 50 percent for PTSD.  In the course of appellate development, in March 2009, the RO granted a 70 percent rating, effective October 10, 1008, and in May 2009, the RO granted a 100 percent rating, effective February 17, 2009.  These staged grants remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

The Veteran disagreed with the February 2009 effective date for the grant of a 100 percent rating, and the RO developed an appeal as to that issue.  In May 2012, he appeared at a hearing before the undersigned Veterans Law Judge at the Board.  

The appeal was remanded in July 2012, in order for the RO to address the issue of whether there was clear and unmistakable error (CUE) in a January 1995 rating decision which failed to grant a 100 percent rating for PTSD.  The RO denied the CUE claim in a decision dated in April 2013, and the Veteran was informed of the decision in a letter dated in April 2013 and of his appellate rights as to that issue.  To date, there is no indication in either the paper or electronic ("virtual") claims files that the Veteran has appealed that decision; thus, it is not before the Board.  


FINDINGS OF FACT

1.  The last final decision addressing the issue of the rating assigned to PTSD was a May 2003 rating decision that assigned a 50 percent rating effective June 2002.  

2.  The next claim for an increased rating, formal or informal, was received in May 2005.  
3.  Effective February 17, 2006, but no earlier, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  

4.  Effective September 30, 2008, but no earlier, PTSD resulted in total social and occupational impairment.

CONCLUSIONS OF LAW

1.  Effective February 17, 2006, but no earlier, the criteria for an evaluation of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  Effective September 30, 2008, but no earlier, the criteria for a 100 percent rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in June 2005 and May 2006, prior to the adjudication of the claim, Nevertheless, in a letter dated in December 2009, the RO advised the claimant of information necessary to substantiate the increased rating claim, and of his and VA's respective obligations in obtaining various types of evidence.  In a letter dated in July 2008, the Veteran was also advised that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, VCAA notice is not needed for a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify has been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records and examination reports.  His VR&E counseling file has been associated with the claims file.  The Veteran has also submitted private treatment records.  There is no indication of the existence of additional potentially relevant records.  As pertinent to the issue on appeal, he was afforded VA examinations in 2005 and 2006, which, together with the other evidence of record, are sufficient for the Board to make a decision.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2012.  At the hearing, the undersigned explained the type of evidence that would be relevant to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In a May 2009 rating decision, the Veteran was granted a 100 percent rating for PTSD, effective February 17, 2009.  He contends that the effective date of the total rating should be earlier.  Specifically, he contends that the effective date should be in 1993, based on a VA examination dated in February 1994.

In general, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

However, there is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Here, the Veteran has contended that the rating decision dated in January 1995, which granted a 30 percent rating for PTSD, effective November 1, 1993, was erroneous in failing to grant a 100 percent rating, based on a VA examination dated in January 1994, which found the Veteran to be totally disabled.  

This raised claim of CUE in the prior decision was remanded in July 2012, for initial RO consideration.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  As noted above, the RO denied the CUE claim in a decision dated in April 2013, and, to date, there is no indication that the Veteran has appealed that decision.  

Concerning whether the January 1995 rating decision (of which the Veteran was notified in March 1995) is final, within a year of the decision, in September 1995, he filed a claim for an increased rating for PTSD.  In this statement, he did not disagree with the January 1995 rating decision, or indeed refer in any way to that decision, and therefore, the statement was not a notice of disagreement with that rating decision.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  

Nevertheless, under 38 C.F.R. § 3.156(b), VA must determine whether any submissions received during a relevant appeal period contain new evidence relevant to a pending claim, regardless of whether those submissions might also constitute a new claim.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Here, no new evidence was received, and the RO denied the claim for an increased rating in a March 1996 rating decision.  However, within a year of that decision, a VA examination was performed in May 1996, which noted that the Veteran had obtained a full-time job as a driver at the VA, transporting patients to and from the hospital.  The examiner noted that the Veteran continued to improve gradually, and that work had been therapeutic for him.  Another rating decision was issued in May 1996, which confirmed and continued the 30 percent rating.  No statement or potentially relevant evidence was received within a year of the June 1996 notice of that determination.  Therefore, the May 1996 decision is final.  Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (pending status of a claim is terminated with a later final adjudication of an identical claim).  The Veteran has not filed a claim based on CUE in this final decision dated in May 1996.

The Veteran next filed a claim for increase in January 2001, which was denied by the RO in October 2001.  In June 2002, he filed another claim for an increased rating.  In a May 2003 rating decision, he was granted an increase to 50 percent, effective in June 2002.  The Veteran did not appeal the rating or effective date, nor was any statement or relevant evidence received within a year.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  In particular, as noted above, there is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of CUE.  See Rudd, supra.  There has been no claim of CUE in the May 2003 rating decision.  Therefore, a higher rating cannot be assigned prior to this decision.   

The Veteran's next claim for an increased rating was received in May 2005.  No medical records sufficient to constitute an informal claim were dated between this claim and the last denial of his claim.  However, this claim remained pending until the grant of the 100 percent rating in May 2009, effective in February 2009.  In this regard, although in October 2008, the Veteran submitted a claim for an increased rating, he had perfected an appeal of the May 2005 rating decision, which was still pending at the time of the new claim.  No final Board decision has been entered on that perfected appeal.  In addition, during this appeal period, the RO granted a 70 percent rating, effective in October 2008, and a 100 percent rating, effective in February 2009.  Therefore, the Board must consider whether, based on the May 2005 claim, a rating in excess of 50 percent was warranted prior to October 2008, and whether a rating in excess of 70 percent was warranted prior to February 2009.  Because finality does not attach, this aspect of the claim must be considered on the merits.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been assigned by the RO, with a 50 percent rating in effect prior to October 10, 2008, a 70 percent rating effective that date, and a 100 percent rating effective February 17, 2009.  

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

A multi-axial diagnosis under the DSM-IV includes a "global assessment of functioning (GAF)" score.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The higher the score, the higher the overall functioning of the individual.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71-80 is assigned where, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); with no more than sight impairment in social, occupational, or school functioning.  

The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Thus, although a GAF score is relevant, it is not dispositive.  

VA outpatient treatment records show that in August 2004, although the Veteran had increased financial stress, and his wife and mother had health issues, the Veteran enjoyed his work and talking with the Veterans he transported to and from VA.  He had little socialization outside work.  His speech was normal.  His mood was mildly dysphoric although he had full range of affect.  He had pessimistic thinking, but no other abnormalities were noted on mental status examination.  The diagnosis was PTSD with depression, with a GAF of 65.  

In February 2005 and April 2005, he was noted to be suffering an exacerbation of PTSD.  He had been having increased flashbacks, intrusive thoughts and nightmares, as well as increased irritability and depression with poor sleep.  On mental status examination he looked tired and older than his age.  His affect was restricted, but with easy brightening.  He denied suicidal or homicidal ideation, or violent thoughts.  Other mental status examination findings were normal.

On a VA examination in June 2005, the Veteran's affect and mood were abnormal with depressed mood, although the examiner noted he was still able to function independently and effectively.  He had panic attacks as often as 8 times per month.  He reported occasional hallucinations of seeing shadows.  He said he heard voices, which he thought of as personalities.  No hallucinations were observed on examination.  He had obsessional rituals of checking locks 3-4 times per day.  He had mild memory loss.  Judgment and abstract thinking were normal.  He did not have difficulty performing activities of daily living, he was able to establish and maintain effective work and social relationships, and he had no difficulty understanding commands.  The GAF was 55.  

Outpatient treatment records show that the Veteran was followed over the next several months, with symptoms including sleep impairment and depressed mood.  He was working for VA as a patient transportation driver.  His GAF was noted to be 60.  

Beginning February 17, 2006, however, the same psychiatrist assessed a GAF score of 50.  The Veteran was noted to be depressed, and felt that life was burdensome.  He slept intermittently, and was tired all day.  He had virtually no social interactions outside his mother, wife, and sister.  His dress and grooming were fair, and he had mild psychomotor retardation, with little spontaneous movement.  His affect was constricted, with little emotional reactivity.  Insight and judgment were only fair.  

The VA examination in June 2006 also indicated worsening symptomatology.  The Veteran had nightmares and sleep problems, and he stated that his sleep problems had worsened.  He also said his anger, depression and anxiety had worsened.  He said he had increased social isolation and was withdrawn from people.  He said loud noises caused flashbacks.  He said he was struggling at work due to problems with supervisors and coworkers.  On mental status examination, his mood and affect were abnormal, with depression and anxiety present.  Abstract thinking was absent.  His memory was moderately abnormal, and he had difficulty with retention of highly learned material.  He would forget to complete tasks.  The examiner concluded that he had occasional difficulty performing activities of daily living.  He was working, but had problems establishing and maintaining work relationships.  He had difficulty with complex commands.  The GAF was 55.   

In December 2006, his VA treating psychiatrist wrote that the Veteran had monthly flashbacks regarding Vietnam, nightmares of killing himself, and persistent problems communicating his feelings to other and explosions of anger that had led to social isolation, the failure of his first marriage, and a stagnant current marriage.  The psychiatrist estimated the Veteran's GAF score at 40-45 because of the effect his service has had on his "interactions with others."  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Nevertheless, the evidence demonstrates an increase in the level of severity of the Veteran's PTSD over time, which, in the Board's judgment, became more closely approximating the occupational and social impairment with "deficiencies in most areas," as contemplated by a 70 percent rating, on February 17, 2006, the first date that sufficient symptomatology to warrant a higher rating can be identified.  

Prior to that, the Veteran's symptomatology more closely approximated occupational and social impairment with reduced reliability and productivity, as contemplated for a 50 percent rating.  Even during the exacerbation in February and April 2005, he did not exhibit suicidal ideation, obsessional rituals which interfered with routine activities, speech abnormalities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, or neglect of personal appearance and hygiene.  Symptoms comparable to these symptoms were not shown.  He was able to maintain his employment.  Therefore, prior to February 17, 2006, the Veteran's symptomatology did not more closely approximate the criteria for a 70 percent rating.  

Currently, the RO assigned a 100 percent rating effective in February 2009.  In determining when the criteria for a 100 percent rating were first manifested, the Board notes that the Veteran was hospitalized for psychiatric treatment in October 2008.  On admission, his GAF score was 21, and he was expressing suicidal ideation.  He had recent stressors, including the recent death of his sister, and the suicide the day before of his stepfather.  He had not been able to concentrate on his job.  It was noted that his job had been changed to driving specimens, because he had become too depressed because of the deaths of some of his regular passengers from end stage renal disease.  Not long before this hospitalization, on September 30, 2008, his GAF score was noted to be 35.  At the time of his hospital discharge in October 2008, his GAF score was 45, but outpatient records in December 2008 and January 2009 noted a GAF score of 35.  Therefore, the Board finds that the Veteran's symptomatology more closely approximated the criteria for a 100 percent rating effective September 30, 2008.  

Prior to that, his symptoms remained commensurate with the criteria for a 70 percent rating.  Although GAF scores of 45 were noted in January and February 2008, the symptomatology described was essentially the same as that shown earlier.  Significantly, he was able to maintain employment, despite having to have his job switched to driving specimens instead of patients.  Thus, total occupational impairment was not shown, nor were any of the symptoms indicative of a 100 percent rating shown.  No comparable symptoms were shown.  Therefore, the Veteran's symptoms did not more closely approximate the criteria for a 100 percent rating prior to September 30, 2005.   

Finally, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).  

In sum, final decisions dated in May 1996 and May 2003 preclude the assignment of higher ratings prior to the May 2003 rating decision.  See Rudd, supra.  The next claim for increase, formal or informal, was received in May 2005.  Entitlement to a rating of 70 percent is warranted effective February 17, 2006, and entitlement to a 100 percent rating is warranted effective September 30, 2008.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, a rating in excess of 50 percent is not warranted prior to February 17, 2006, and a rating in excess of 70 percent is not warranted prior to September 30, 2008.  The preponderance of the evidence is against such ratings, and, therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to a 70 percent rating, effective February 17, 2006 (but no earlier), for PTSD is granted.

Entitlement to a 100 percent rating effective September 30, 2008 (but no earlier), for PTSD is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


